Citation Nr: 1801911	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-33 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for thoracolumbar spine, degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The claim was brought before the Board in April 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In an October 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issue of increased rating for thoracolumbar spine, degenerative disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Increased Rating Claim 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in October 2017, the issue on appeal, entitlement to an increased rating for service connected thoracolumbar spine, degenerative disc disease.  The Veteran stated he was satisfied with the RO's July 2017 rating decision providing a grant of 20 percent and did not wish to continue the issue on appeal.  Due to the Veteran expressing his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the claim.  See 38 U.S.C. § 7105 (d)(5).  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed without prejudice.


ORDER

The claim of an increased rating for thoracolumbar spine, degenerative disc disease is dismissed.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


